4. Common standards and procedures in Member States for returning illegally staying third-country nationals (
- After the vote on Amendment 74:
(PL) I should like to draw your attention to the fact that some Members on the left of the Chamber are displaying banners. We were informed this morning that holding up banners on the right of the Chamber contravened our procedures.
In principle, anything that does not directly disrupt our work does not have to be banned, but if the House thinks that these placards are disrupting the work... Well, I do not think that there is a majority that considers itself to be disrupted. We shall therefore continue.